Citation Nr: 0530088	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchitis with obstructive and restrictive components, and a 
history of asbestos exposure, prior to October 19, 2004.

2.  Entitlement to a rating in excess of 60 percent for 
bronchitis with obstructive and restrictive components, and a 
history of asbestos exposure, from October 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from January 1956 until 
January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manchester, New Hampshire.

This matter was previously before the Board in November 2003.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  Prior to October 19, 2004, the competent evidence does 
not include pulmonary function test findings taken post-
bronchodilator showing FEV-1 of 40- to 55-percent predicted, 
FEV- 1/FVC of 40 to 55 percent, DLCO (SB) of 40- to 55-
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min, with cardiorespiratory limit.  

2.  From October 19, 2004, the competent evidence does not 
include pulmonary function test findings taken post-
bronchodilator showing FEV-1 of less than 40 percent 
predicted, FEV- 1/FVC of less than 40 percent, DLCO (SB) of 
less than 40 percent predicted, or maximum exercise capacity 
of less than 15 ml/kg/min oxygen consumption, with 
cardiorespiratory limitation; the competent evidence further 
fails to establish cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episodes of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.





CONCLUSIONS OF LAW

1.  Prior to October 19, 2004, the criteria for entitlement 
to an evaluation in excess of 30 percent for bronchitis with 
obstructive and restrictive components and a history of 
asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6600 (2005).

2.  From October 19, 2004, the criteria for entitlement to an 
evaluation in excess of 60 percent for bronchitis with 
obstructive and restrictive components and a history of 
asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the June 2005 Supplemental 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran is service-connected for bronchitis, pursuant to 
Diagnostic Code 6600.  

The veteran was initially granted service connection for 
bronchitis in an unappealed March 1981 rating action.  A 
noncompensable evaluation was assigned.  A subsequent 
September 1995 rating decision increased the veteran's 
disability evaluation to 30 percent, effective October 13, 
1994.

The instant appeal was prompted by an August 2000 request for 
an increased evaluation.  The rating decision on appeal 
continued the 30 percent evaluation then in effect.  However, 
a later June 2005 rating decision increased the veteran's 
disability rating to 60 percent, effective October 19, 2004.
As explained above, a 30 percent evaluation remains in effect 
prior to October 19, 2004.  In order to achieve the next-
higher 60 percent evaluation under Diagnostic Code 6600, the 
evidence must contain pulmonary function tests (PFTs) showing 
any of the following:  

*	FEV-1 of 40- to 55-percent predicted, 
*	FEV- 1/FVC of 40 to 55 percent, 
*	DLCO (SB) of 40- to 55-percent predicted, or
*	maximum oxygen consumption of 15 to 20 ml/kg/min, with 
cardiorespiratory limit. 

Moreover, in evaluating pulmonary function, the results of 
pulmonary function testing after optimum therapy reflect the 
best possible functioning of an individual, and are the 
figures used as the standard basis of comparison of pulmonary 
function. 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996). 

In the present case, an April 2000 treatment report from 
Martin's Point Health care contain PFT results indicating an 
FEV-1 of 60 percent of predicted.  The assessment was 
restrictive lung disease.  It was not indicated whether the 
results were pre- or post- bronchodilator.  An August 2000 
report from that facility noted a finding of FEV-1 at 25 
percent of predicted.  Test findings suggested restrictive 
lung disease and chronic obstructive pulmonary disorder 
(COPD).  Again, there was no indication as to whether the PFT 
results were taken pre- or post-bronchodilator.  

June 2001 PFT tests from Most Health Services reveal FEV-1 
findings between 31 and 65 percent of predicted.  Those tests 
also reflect FEV-1/FVC findings between 75 and 90 percent of 
predicted.  It was not indicated whether such results were 
pre- or post-bronchodilator.  

VA examination in December 2001 revealed an FEV-1 finding of 
68 percent of predicted, post-bronchodilator.  FEV-1/FVC was 
110 percent predicted, post bronchodilator.  DLCO(SB) was 63 
percent predicted.  

Because the private PFT tests do not indicate whether they 
reflect pre- or post-bronchodilator findings, they are not 
conclusive and therefore do not justify assignment of a 
higher evaluation.  In contrast, the results of the December 
2001 VA examination are clearly indicated as post-
bronchodilator.  Thus, those findings are much more 
probative.  

The December 2001 VA examination did not reveal PFT findings 
consistent with a higher rating.  Moreover, no other 
competent evidence reveals post-bronchodilator findings 
commensurate with an increased evaluation.  For these 
reasons, the veteran's disability picture is found to be 
appropriately reflected by the 30 percent evaluation 
presently in effect for the period in question.  

The Board has considered whether any alternate Code sections 
may serve as a basis for a rating in excess of 30 percent 
prior to October 19, 2004.  In this vein, it is noted that 
Diagnostic Code 6603 (pulmonary emphysema) and Diagnostic 
Code 6604 (chronic obstructive pulmonary disease) involve the 
exact same rating criteria as Diagnostic Code 6600.  As it 
has been demonstrated that an increase is not possible under 
Diagnostic code 6600, it logically follows that an increased 
rating is not possible under those other sections.  Moreover, 
Diagnostic Code 6601 (bronchiectasis) requires a showing of 
incapacitating episodes of 4 to 6 weeks total duration per 
year, or near constant findings of cough with purulent sputum 
associated with anorexia, weight loss and frank hemoptysis 
and requiring antibiotic usage almost continuously.  A note 
to that Code section defines "incapacitating episodes" as 
requiring bedrest and treatment by a physician.  

The evidence of record does not reveal incapacitating 
episodes as defined by Diagnostic Code 6601.  In fact, such 
was explicitly denied upon VA examination in December 2001.  
Moreover, while the December 2001 VA examination does reveal 
productive cough with yellow sputum, there was no hemoptyisis 
or anorexia.  Furthermore, near-continuous antibiotic usage 
has not been demonstrated.  For these reasons, the veteran is 
not entitled to a rating in excess of 30 percent prior to 
October 19, 2004 pursuant to Diagnostic Code 6601.  

There are no other Code sections under which a higher 
evaluation could be awarded in the present case.  In this 
vein, it is noted that while the veteran's service-connected 
bronchitis has restrictive components, asbestosis has not 
been demonstrated. As such, a higher rating under the 
criteria of Diagnostic Code 6833, for asbestosis, is not 
appropriate here.  The Board acknowledges a July 2001 
treatment report from South Jersey Chest Diseases, which 
indicated that there was a reasonable degree of medical 
certainty that the veteran had combined interstitial lung 
disease consistent with asbestosis, as well as asbestos-
related pleural disease.  That conclusion was based on the 
veteran's medical history, abnormal spirometry and x-ray 
findings.  However, such findings were refuted in a January 
2002 VA opinion.  In that opinion, it was concluded that 
there was no convincing evidence of asbestosis based on 
radiologic findings.  Moreover, the VA examiner ordered a 
high-resolution CT scan of the chest, which failed to reveal 
interstitial infiltrates or pleural disease.  Based on the CT 
scan, and based on the absence of rales upon VA examination 
in December 2001, it was concluded that a diagnosis of 
asbestosis was not supported by the objective evidence.  

For all of the foregoing reasons, the 30 percent evaluation 
in effect for the veteran's bronchitis with obstructive and 
restrictive components and a history of asbestos exposure 
prior to October 19, 2004 is appropriate and a higher 
evaluation is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board will now consider the veteran's increased rating 
request for the period beginning October 19, 2004.  Again, as 
of this date, the veteran is assigned a 60 percent evaluation 
under Diagnostic Code 6600 for his service-connected 
bronchitis with obstructive and restrictive components and a 
history of asbestos exposure.  In order to achieve the next-
higher 100 percent rating, the evidence must contain 
pulmonary function tests (PFTs) showing any of the following:  

*	FEV-1 of less than 40 percent predicted, 
*	FEV- 1/FVC of less than 40 percent, 
*	DLCO (SB) of less than 40 percent predicted,
*	maximum exercise capacity of less than 15 ml/kg/min 
oxygen consumption, with cardiorespiratory limitation; 
or
*	cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episodes 
of acute respiratory failure, or; requires outpatient 
oxygen therapy

The competent evidence for the period in question includes an 
October 2004 VA examination.  Such report reflects complaints 
of chronic cough with copious sputum production on a daily 
basis.  The veteran also complained of chronic shortness of 
breath on exertion.  He reported dyspnea with climbing one 
flight of stairs and had to stop mowing his lawn after 20 
minutes.  The veteran's medications included albuterol and 
Atrovent, taken four times per day, Flovent, taken three 
times per day and Serevent, taken two times daily.  
Objectively, the veteran's chest configuration was normal and 
the lung fields were clear.  There were no wheezes, rales or 
rhonchi.  

The October 2004 VA examination contained PFT results 
recorded in June of that year.  Such results revealed an FEV-
1 of 57 percent predicted, and an FVC of 61 percent 
predicted.  

A VA clinical record dated in March 2005 indicated complaints 
of dyspnea on exertion with climbing stairs.  The veteran was 
not symptomatic while on flat ground.  He also had complaints 
of a chronic productive cough.  It was reported that PFT on 
October 19, 2004 revealed an FEV-1 of 49 percent of 
predicted, an FVC of 47 percent of predicted, and a DLCO of 
44 percent predicted.  The assessment was mild to moderate 
pulmonary symptoms consistent with chronic bronchitis.  The 
pulmonary function tests were found to be consistent with 
restrictive disease, most likely secondary to obesity.

The PFT results from June 2004 and October 2004 are not 
specified as being taken post-bronchodilator.  However, even 
assuming that such results do represent post-bronchodilator 
findings, they do not meet the criteria set forth above for a 
total rating under Diagnostic Code 6600.  Moreover, the 
competent evidence of record similarly fails to establish cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension or episodes of acute respiratory failure.  
Furthermore, the evidence does not demonstrate that the 
veteran requires outpatient oxygen therapy.  For all of these 
reasons, then, an evaluation in excess of 60 percent from 
October 19, 2004, for the veteran's bronchitis with 
obstructive and restrictive components and a history of 
asbestos exposure is not for application.

The Board has considered whether any alternate Code sections 
may serve as a basis for a rating in excess of 60 percent 
from October 19, 2004.  In this vein, it is noted that 
Diagnostic Code 6603 (pulmonary emphysema) and Diagnostic 
Code 6604 (chronic obstructive pulmonary disease) involve the 
exact same rating criteria as Diagnostic Code 6600.  As it 
has been demonstrated that an increase is not possible under 
Diagnostic code 6600, it logically follows that an increased 
rating is not possible under those other sections.  Moreover, 
Diagnostic Code 6601 (bronchiectasis) requires a showing of 
incapacitating episodes of at least 6 weeks total duration 
per year.  A note to that Code section defines 
"incapacitating episodes" as requiring bedrest and 
treatment by a physician.  As the evidence of record does not 
reveal incapacitating episodes as defined by Diagnostic Code 
6601, the veteran is not entitled to a rating in excess of 60 
percent from October 19, 2004 pursuant to Diagnostic Code 
6601.  

There are no other Code sections under which a higher 
evaluation could be awarded in the present case.  In this 
vein, it is noted that a higher rating based on the criteria 
of Diagnostic Code 6833, for asbestosis, is not appropriate 
here.  In so determining, the Board acknowledges that the 
service-connected bronchitis has restrictive components, and 
the veteran has a history of in-service asbestos exposure.  
The Board also recognizes the July 2001 treatment report from 
South Jersey Chest Diseases, which indicated that there was a 
reasonable degree of medical certainty that the veteran had 
combined interstitial lung disease consistent with 
asbestosis, as well as asbestos-related pleural disease.  

As discussed previously, the claims file contains competent 
evidence refuting the July 2001 private finding of 
asbestosis.  Moreover, the more recent evidence of record 
does not demonstrate asbestosis.  Indeed, while the October 
2004 VA examination included an impression of asbestos 
exposure, the actual PFT findings were found to be consistent 
with restrictive disease likely due to obesity, with no 
mention of asbestosis.  

In conclusion, the evidence reveals that the disability 
picture associated with the veteran's service-connected 
bronchitis with obstructive and restrictive components and a 
history of asbestos exposure is commensurate with a 30 
percent rating prior to October 19, 2004, and a 60 percent 
evaluation from that date forward.  There is no basis for a 
higher rating during either period in question.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

Prior to October 19, 2004, a rating in excess of 30 percent 
for bronchitis with obstructive and restrictive components 
and a history of asbestos is denied.

From October 19, 2004, a rating in excess of 60 percent for 
bronchitis with obstructive and restrictive components and a 
history of asbestos is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


